 In the Matter of H.E. FLETCHERCo.andWEST CHELMSFORD GRANITEWORKERS UNIONCase No. R-3666.Decided May 28, 1942Jurisdiction:quarrying industry.Investigation and Certification of Representatives:held,no question concerningrepresentation had arisen where petitioning union was found to be a successorto a company-dominated unionwhich previously had beendisestablished.Practice and Procedure:petitiondismissed.Mr. Robert E. Green,for the Board.Mr. Richard B. Walsh,of Lowell,Mass., for the Company.Mr. James J. Bruin,of Lowell, Mass., for Union II.Mr.MartinWitte,of Boston,Mass.,for the G. C. I. A., andInternational Hod Carriers, Building and Common Laborers Unionof America.Mr. Albert M. Anderson,of Boston,Mass.,for Paving CuttersUnion of the United States and Canada.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by West Chelmsford Granite WorkersUnion, herein called Union II, alleging that a question affectingcommerce had arisen concerning the representation of employees ofH. E. Fletcher Co:, West Chelmsford, Massachusetts, herein calledthe Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Henry J. Kent, TrialExaminer.Said hearing was held at Lowell, Massachusetts, onMarch 23 and 24, 1942.The Board, the Company, Union II, GraniteCutters International Association of America (A. F. L.), herein calledthe G. C. I. A., International Hod Carriers, Building and CommonLaborers Union of America and Paving Cutters Union of the UnitedStates and Canada appeared, participated and were afforded fullopportunity to be heard,to examineand cross-examine witnesses and41 N. L.R. B., No. 89.420 H. E. FLETCHER CO.421to introduce evidence bearing on the issues., The Trial Examiner'srulings made at the hearing are free -from, prejudicial error and arehereby affirmed.On April 6, 1942, the G. C. I. A. filed, a brief which the Boardhas considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYH. E. Fletcher Co., a corporation organized in 1924, under thelaws of the Commonwealth of Massachusetts, has its principal officeand place of business in West Chelmsford, Massachusetts, where itis engaged in the quarrying, cutting, sale, and distribution of granitein the form of paving blocks, building work, curbing, rough granite,and crushed stone.TheWest Chelmsford plant consists of thequarry proper, a curb yard, stone sheds, service department, and amill.Granite blocks are freed from the earth, removed from thequarry by cranes and derricks, and transported to the curb yard,mill, or stone sheds, where the stone is sawed, fabricated, and polishedto meet the specifications of the Company's Orders.' For the purposeof moving the stone within the plant, the Company maintains ap-proximately 5 miles of trackage' over which it operates its own steamengine and eight or nine freight cars.The Company also owns a small quarry at Milford, Massachusetts;about 40 miles from West Chelmsford.Granite quarried ' at Mil=ford is shipped to the West Chelmsford plant for further fabri-cation.The' record indicates that the Milford quarry is consideredby the Company :as` a department of its business, rather than' as aseparate plant.With the exception of relatively small amounts- of explosives andcoal, which, it procures within'Massachusetts, -the Company requiresno supplies other than the granite in its quarries.''Sales -aremade chiefly to building contractors, the Commonwealthof Massachusetts, and municipalities, orders being secured principallyin the-form 'of awards after competitive bidding.The Company alsoemploys two salesmen who maintain headquarters in Massachusettsbut who, occasionally travel outside the State-to solicit orders.' 1,During 1941, the Company's total sales amounted to approximately$850,000 in value, of which approximately 45 percent was sold andshipped to points outside the Commonwealth of Massachussetts.The majority of such shipments were made F. O. B-. ,the .quarry.SiJ , 422DECISIONS OF NATIONAL"'LABOR' RELATIONS BOARDThe Company .admits thatit is -engagedin commerce within themeaning of the National-Labor Relations Act"II.THEORGANIZATIONS INVOLVED.West Chelmsford Granite Workers Union is an unaffiliated labororganization admitting to membership employees of the Company.Granite Cutters International Association of America; Interna-tionalHod Carriers, Building and Common Laborers of America;and Paving Cutters Union of the United States and Canada arelabor organizations affiliated with the American Federation of Laborand admit to membership employees of the Company.III. THE STATUS OF UNION IIOn March 2, 1938, the Board issued a Decision, Order and Directionof Election,' in whichinter aliathe Board found that the Company,by, its domination of and interference with the administration ofEmployees' Representation Plan for H. E. Fletcher Co. and its ad-junct, Employees of H. E. Fletcher Co., and by contributing financialand other' support thereto, had engaged in unfair labor practicesCompany to disestablish said Employees' Representation Plan, and itsadjunct.The Board petitioned the Circuit Court of Appeals forthe First Circuit for enforcement of its order and on December 18,1939, the Court decreed enforcement of the Board's orders, On March25, 1940, the United States Supreme Court denied certiorari .4 Inaccordance with the Board's order, the Company posted the requirednotices on April 2, 1940. Subsequent to such disestablishment, an-other labor organization, which bears the same name as Union II,the petitioner herein, sprang up, among-the.employees of the,Company.For convenience, we refer to this organization as Union I.On June26, 1940, Union I, filed a petition for investigation and certificationof representatives.On' July 23, 1940, charges were filed by theG. C. I. A. alleging that Union I was a successor to the Employees'Representation Plan and that the Company had dominated and in-terfered with the formation and administration of Union I.TheCompany, although not admitting that it had violated the decree ofthe Circuit Court of Appeals, entered into a stipulation with theIThe parties stipulated at the hearing that the findings relating to the business ofthe Companyin the Board's prior Decision,Order and Directionof Election(5 N. L. R. B.729)substantiallydescribetheactivitiesand operations of the Company at thepresent time.2 5 N. L.R. B. 729.8108 F(2d) 459(C. C. A. 1).309 U. S. 678. JH. E. FLE`T'CHER, ' co.423Board in which it agreed to post notices in its plant and to distributecopies of such notices to its employees individually.These notices,which provided that the' Company (1) would not dominate, or inter-ferewith the administration of, or contributefinancialsupport to'Union I and (2) would not recognize Union I as the representativeof-any of its employees'and would completely disestablishit as suchrepresentative, were posted by the Company in its. plant on August,28, 1940, and remained posted until November 13, 1940.Copies ofthe notices were also distributed to the employees.By order of theBoard on September 11, 1940, Union I was allowed to withdraw itspetition.On September 14,1940, the G. C. I. A. withdrew its charges.At the hearing in the instant proceeding, in addition to the usualinvestigation, evidence was received on theissueof whether the peti-tioner herein, Union II, is a successor to or continuation of Union I,the organization heretofore disestablished.We turn first to a con-sideration of the evidence bearing on this issue.Harold C. Franklin is the president of Union II.He was alsopresident of Union I and had been an employee representative ofthe Employees' Representation Plan in the last year of-its existence,prior to disestablishment.Some time in September of 1941 Franklinand one Carl Fox, an employee of the Company, consulted JamesJ. Bruin, an attorney, with respect to the formation of a new labororganization.They brought with them the constitution and bylawsof Union I. Bruin testified that he went over the constitution andbylaws paragraph by paragraph and used them asa "form"for theconstitution and bylaws he drew for Union II.Two documents intro-duced in,evidelice by the G. C. I. A., and admitted by Bruin to be, theconstitutions and bylaws *of Unions I and II, are identical in theirterms, with 4 minor differences.5A second meeting was held inBruin's office and was attended by 12 to 15men, representativesof each department of the Company. Bruin, submitted to them hisproposed draft of the constitution and bylaws for Union II.There-after organizational meetings of employees were held on undiscloseddates.At one of these meetings the constitution and bylaws wereadopted.(,An employee from each department was appointed some-time during the organizational period, to distribute application cardsand solicit for membership.Union II used application cards whichremained from Union I's original supply.When these cards had beendepleted, sheets of paper with the form of the cards typed at thehead of each sheet were substituted.At a meeting held on or about5A comparison of these two documents reveals, curiously enough, that the documentpurporting to be the constitution and bylaws of Union I is a carbon copy of the documentintroduced as the constitution and bylaws of Union II, with the exception that page 1 ofthe latter has been retyped.°It appears that this meeting took place some time in the fall of 1941. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 30, 1941, officers were elected.Franklin and Joseph M.Silva, vice president of Union II, testified that the membership ofUnion I and Union II is substantially the same.Although the constitution and bylaws provide for dues, none havebeen collected, and no assessments have been made.The funds fornecessary expenditures have been raised by "passing the hat" at thevarious meetings.'Bruin testified that he had not been paid for hisprofessional services, but that an arrangement had been made thathe would await the eventual outcome before setting a definite fee.Upon the foregoing facts, we find that Union II is merely a contin-uation of Union I and is therefore the same organization whichthe Company agreed, by the terms of the notices posted in its plant,to refrain from recognizing and to disestablish completely "as repre-sentative of any of its employees for the purpose of dealing withthe Company concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment." Itfollows that Union II is incapable of acting as the representativeof the Company's employees for the purposes of collective bargainingand that the petition for investigation and certification filed by UnionII must be dismissed.8ORDERThe National Labor Relations Board hereby orders that the peti-tion for investigation and certification of representatives of employeesof H. E. Fletcher Co., West Chelmsford, Massachusetts, filed by WestChelmsford Granite Workers Union be, and it hereby is, dismissed.4 At the time of the disestablishment of the Employees'Representation Plan there wasa balance in the treasury of $200.This money was transferred on June 8, 1940, toUnion I and has since been returned to the members of Union I.8The intervening labor organizations in this proceeding have requested that no electionbe held. .